Citation Nr: 0200953	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  96-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for malaria, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein service connection was granted 
for PTSD and a 10 percent disability evaluation was assigned, 
and the disability evaluation for malaria was increased to 10 
percent disabling.  Thereafter, a rating action in September 
1996 increased to 30 percent the disability rating for PTSD, 
effective April 18, 1994, the date service connection was 
granted.

This matter was previously before the Board in December 1997 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  The veteran's PTSD is manifested by nightmares, 
depression, flashbacks, intrusive thoughts, and interpersonal 
problems, which results in no more than definite industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran does not have clinically active malaria and 
there has been no damage as the result of his enlarged liver 
and spleen.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001); 
38 C.F.R. §  4.132, Diagnostic Code 9411 (1996).

2. The criteria for an increased evaluation for malaria have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1996)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  The April 1996 statement of the case and 
August 2001 supplemental statement of the case notified the 
veteran of the relevant laws and regulations, and provided 
the precise language of the criteria for the diagnostic codes 
under which his service-connected PTSD and malaria are rated.  
As a result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  The veteran has undergone VA examinations and 
copies of those reports have been associated with the file.  
The Board also finds that the RO has complied with the 
instructions contained in its remand.  The RO obtained all 
reported treatment records, and the veteran was afforded 
examinations that answered the questions posed in the Board's 
remand.  Records from the Social Security Administration were 
also obtained.  The factual development in this case that is 
reflected in the record indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A.  

Factual Background

A February 1971 rating decision granted service connection 
for malaria based on evidence of the disease in service and a 
10 percent evaluation was assigned to reflect the 
demonstrated level of disability after service.

A May 1994 opinion from Ramon Legarda, M.D. was to the effect 
that he had treated the veteran since 1989, and that the 
veteran had an enlarged spleen that might be related to the 
malaria the veteran had in service.

A VA medical certificate dated in October 1994 noted the 
veteran's complaints of nausea, sweats, one episode of 
vomiting, and a poor appetite.  He did not have constipation, 
diarrhea, or fever.  The veteran was noted to have hepatitis 
C and abnormal liver functioning.  An ultrasound revealed an 
enlarged liver and spleen, which two physicians opined were 
related to the veteran's malaria.

The veteran underwent a VA sonogram of the liver and spleen 
in October 1994.  The impression was a normal gallbladder and 
biliary system, and hepatosplenomegaly with no mass.

The veteran underwent a VA PTSD examination in December 1994.  
During the examination he recalled having to slice someone's 
throat in Vietnam and indicated that he had nightmares of his 
experiences.  He currently had been feeling depressed and 
that he felt worse since he stopped working in 1993 because 
things about Vietnam started coming back.  The veteran 
appeared somber and mildly depressed.  He indicated that he 
had felt nervous for the last 8-10 months.  His speech was 
logical and coherent.  He stated that he had spells in which 
he had a lot of rage and felt like screaming and hollering.  
He denied being angry and indicated that his depression was 
sporadic and was sometimes accompanied by crying spells.  The 
veteran admitted to having visions, but did not hear voices.  
In his visions he indicated that he could actually see events 
from Vietnam.  With regard to sleep, the veteran indicated 
that he took catnaps.  The physician diagnosed PTSD and 
opined that it was moderately incapacitating.  He also noted 
that the veteran had significant physical problems that made 
him unemployable.  

A December 1994 VA general medical examination noted no 
abnormality of the lymphatic and hemic systems.  The spleen 
was noted to be palpable.  The diagnoses were malaria in 
service, hepatitis C antibody positive, immunity to hepatitis 
B, hepatosplenomegaly, abnormal liver function tests, remote 
history of intravenous drug abuse of heroin, history of 
cervical and lumbar disc disease, internal derangement of the 
left knee status post three operative procedures, 
hemorrhoids, and status post colonic polypectomy 1992.

A January 1995 rating decision granted service connection for 
PTSD based on service records that showed the veteran served 
in combat, and noted his statements regarding stressors.  A 
10 percent evaluation was assigned to reflect the 
demonstrated level of disability at that time.  In the same 
rating decision the veteran's service-connected malaria, 
which had been increased to 30 percent in an October 1971 
rating decision and decreased to zero percent in a September 
1972 rating decision, was increased to 10 percent.

Records of VA medical treatment dated from January 1995 to 
March 1996 indicate the veteran experienced flashbacks, 
intrusive thoughts, nightmares, feelings of anxiety, 
insomnia, trust and interpersonal problems, and poor impulse 
control.  A medical certificate dated in June 1995 indicated 
that the veteran complained of losing 20 pounds in 6-7 weeks.  
He had no complaints of cramps, nausea, vomiting, or change 
in appetite.  It also indicated that records showed the 
veteran was eight pounds heavier six months earlier.  Records 
dated in July 1995 show that the veteran did not exhibit 
symptoms of psychosis, thought, or mood/perceptual 
disturbances.  His judgment and insight were considered fair, 
and he was not a danger to himself or others.  In March 1996 
he indicated that he had extreme, periodic pain on the left 
side related to his spleen and liver.

A December 1995 decision of a Social Security Administration 
Administrative Law judge found the veteran to be disabled due 
to physical impairments.

The veteran underwent a VA gastrointestinal examination in 
March 1996.  A history of intravenous drug abuse and 
Hepatitis B were noted.  Hepatitis B/C serology was performed 
and HBsAg was negative.  He was noted to have 
hepatosplenomegaly, and there was no hepatitis found.  The 
veteran also underwent a VA PSTD examination that same month.  
He complained of nightmares 3-4 times a week, difficulty with 
concentration, feeling spaced out, and occasional rage 
reactions.  The veteran denied psychotic thought content with 
suicidal ideation and was not found to have a thought 
disorder.  He had a fairly good range of affect.  The 
diagnoses were mild PTSD and opiate dependence, in full 
remission.  A Global Assessment of Functioning (GAF) Scale 
score of 70 was assigned.

The veteran testified at a personal hearing in August 1996.  
The veteran stated that he usually stayed at home by himself 
and that he would "blow up" at his children for behavior 
that was not that bad.  His girlfriend was afraid of his 
behavior while he slept.  With regard to malaria, the veteran 
testified that he had a liver problem, but was not instructed 
to restrict his diet in any way.  He stated that he had 
recurrent stomach problems, but also stated that his 
digestion was not too bad.

Progress notes from a VAMC dated in November 1996 indicate 
the veteran had a history of PTSD that was asymptomatic.  In 
December 1996, he complained of nightmares when he tended to 
become "physical" with his wife, but he indicated that she 
knew not to panic.  The impression was that the veteran was 
still positive for nightmares.

The veteran underwent a VA PTSD examination in January 1998.  
The veteran demonstrated mild overall intellectual impairment 
with difficulty with calculations and logical problem 
solving, which appeared to be baseline for him.  Short-term 
recall was considered good.  He seemed troubled by discussion 
of his dreams and memories of the war.  He continued to have 
frequent, intense dreams that were associated with guilt and 
anxiety.  He was able to function in a very narrow social 
sphere, and generally avoided crowds and acquaintances.  He 
was jumpy and easily upset by noises or helicopters.  The 
level of his psychiatric symptoms appeared fairly stable over 
the last several years.  He had physical disabilities that 
reduced his ability to physically defend himself and his 
ability to psychologically cope with PTSD symptoms.  It was 
noted that the veteran was chronically alienated, frustrated, 
and irritable rather than truly depressed because he felt 
hopeless and empty inside with little positive outlook for 
the future.  His PTSD symptoms, while controlled, were a 
further hindrance to his coming to terms with his physical 
disability and it continued to be a source of irritation for 
him.  His PTSD was diagnosed as chronic and moderate in 
intensity.  A GAF score of 55 was assigned.

The veteran underwent a VA infectious disease examination in 
January 1998.  Objectively, his weight was 165 pounds.  He 
was noted to have chronic diffuse abdominal pain that was 
treated with medication.  A malaria smear reportedly found no 
malaria parasites.  Blood chemistry studies were positive for 
Hepatitis A, B and C.  Hemoglobin and hematocrit studies were 
normal, and the liver function study was likewise normal.  
The diagnoses were status post viral infections for hepatitis 
A, hepatitis B, and hepatitis C, status post malaria 
infection, and hepatomegaly.

In a memorandum dated in July 1999, a VA physician opined 
that the veteran was not currently suffering from the active 
disease process of malaria and that the veteran's chronic 
enlarged spleen was more likely than not caused by malaria 
but was also due to liver disease.  The physician also opined 
that the liver disease was not caused by malaria, rather, it 
was the result of hepatitis B disease.

The veteran underwent a VA examination in July 2001.  The 
veteran's history included weight fluctuation between 160 and 
170 pounds, poor appetite, and regular bowel movements.  He 
was noted to have occasional left upper quadrant pain.  
Objective examination revealed his weight to be 172 pounds.  
Examination of the abdomen revealed no ascites, no masses, 
normal bowel sounds, no palpable spleen, the liver was one-
finger below the right costal margin with a span of 12 cm.  
Blood tests did not reveal any abnormal findings.  A malaria 
smear test was negative and liver function tests were within 
normal limits.  The physician opined that hepatosplenomegaly 
was most likely related to hepatitis C.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

1.  PTSD

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.132), a 30 percent 
evaluation is assigned when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation 
for PTSD is assigned for considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent disability evaluation is assigned for severely 
impaired ability to establish and maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent disability evaluation is assigned 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality; disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic; and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as. 
38 C.F.R. § 4.130, Diagnostic Code 9411 (on and after 
November 7, 1996).

The old and the new criteria have been considered.  The Board 
finds that the evidence presented in support of the veteran's 
claim at no time meets the criteria for an evaluation in 
excess of 30 percent under either the old or the revised 
regulations.

Under the old criteria the veteran's PTSD has at no time met 
the criteria for greater than a 30 percent evaluation.  VA 
examination reports in December 1994 and January 1998 
describe the veteran's PTSD as moderate in intensity.  VA 
treatment records dated from 1995 to 1996 show the veteran 
had trust and interpersonal problems and in January 1998 he 
indicated that he generally avoided crowds and acquaintances.  
His symptoms, which result in avoidance of people do appear 
to affect his ability to establish or maintain effective and 
wholesome relationships with people and demonstrates that 
definite impairment exits.  

A higher evaluation of 50 percent is not warranted because 
the veteran's PTSD symptoms must result in considerable 
industrial impairment.  As shown above, the veteran's PTSD 
has not been described as anything greater than moderate.  
Moreover, his judgment and insight were fair, and his 
symptoms did not appear to interfere significantly with his 
ability to function in that he was able to care for his young 
daughter while her mother worked.  Although the veteran 
indicated that he had a lot of rage at times, he had never 
indicated that he resorted to physical violence or acted in a 
grossly inappropriate way.  Occasional rage and outbursts do 
not appear have resulted in significantly reduced 
reliability, flexibility, or efficiency that caused 
considerable industrial impairment.  The word considerable 
suggests a much higher level of impairment than the moderate 
level demonstrated by the veteran's disorder.  

For this same reason, a 70 percent evaluation is not 
warranted because the symptoms must be of such severity and 
persistence to result in severe impairment in the ability to 
obtain or retain employment.  While the veteran has physical 
disabilities unrelated to service that have prevented him 
from obtaining or retaining employment, there is no evidence 
in the record to even suggest that his PTSD has an equally 
disabling affect on the veteran's ability to participate in 
some form of gainful employment.  Again, physicians have 
never described the veteran's disorder to be more than 
moderate in severity.

With regard to a 100 percent evaluation, the veteran's PTSD 
symptoms are not found to be totally incapacitating.  He is 
able to care for himself and for his young daughter, does not 
demonstrate disturbed thought or behavioral processes, and 
has not retreated from mature behavior.  The veteran has been 
shown to have fair insight and judgment, and while his PTSD 
symptoms have hindered his coming to terms with his physical 
disabilities, he is far from gross repudiation of reality.  
Although he has complained of poor impulse control and 
occasional rage reaction, they neither demonstrate the 
severity or persistence necessary to warrant a totally 
incapacitating evaluation.

The evidence also fails to contain sufficient evidence to 
show that the veteran's PTSD warrants a higher evaluation 
under the criteria that came into effect on November 7, 1996.  
VA treatment records show symptoms of insomnia, anxiousness, 
flashbacks, and depression.  In fact, the evidence shows that 
his PTSD had never been described as more than moderate, 
which is consistent with the GAF score of 55 that was 
assigned January 1998, and represents the greatest level of 
impairment shown by the evidence.  A GAF score of 55 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
above symptoms exhibited by the veteran are more consistent 
with the criteria for a 30 percent evaluation.

At no time have the veteran's symptoms reflected those 
contemplated in a 50 percent evaluation.  He was never found 
to have had panic attacks, and the evidence shows that his 
speech was logical and coherent, judgment and insight were 
fair, he had a fairly good range of affect, and short-term 
memory was considered good.  VA treatment records  indicate 
that the veteran did not exhibit symptoms of psychosis, 
thought, or mood/perception disturbances.  Since at no time 
these symptoms that comprise the criteria for a 50 percent 
evaluation have been demonstrated, the veteran's PTSD can not 
be said to warrant a higher evaluation.

A higher evaluation of 70 percent has not been met because VA 
records show that there was no suicidal ideation and he was 
specifically found to not be a danger to himself or others.  
In addition, his speech was noted to be logical and coherent 
rather than intermittently illogical, obscure, or irrelevant.  
As previously noted there is no evidence of panic attacks, 
and although there are several references to depression of 
record, at best it has been described as mild and has had no 
apparent affect on his ability to function independently, 
appropriately, or effectively.  He not only was able to 
function independently, but he also indicated that he cared 
for his young daughter while her mother worked.  The veteran 
did complain of poor impulse control and testified that he 
blew up at his children at times, however, there is not 
indication of violence associated with it.  In January 1998 
he was noted to function in a very narrow social sphere, but 
his overall disorder was still described as no worse than 
moderate in intensity.

As shown above, the veteran's PTSD is not demonstrated by 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, or persistent danger to self 
or others.  He is able to care for himself in the performance 
of activities of daily living and has not demonstrated any 
significant memory loss.  Based on these findings his PTSD 
does not meet the criteria for 100 percent.

In conclusion, the Board finds that the veteran's PTSD does 
not warrant an initial evaluation in excess of 30 percent 
under either the old or the revised criteria.  The Board has 
also carefully reviewed the evidence in view of Fenderson, 
but finds that at no time has the veteran's PTSD demonstrated 
more than a 30 percent evaluation; therefore, the assignment 
of separate ratings for separate periods of time is not 
appropriate.  Fenderson v. West, 12 Vet. App 119 (1999). 

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD, the 
benefit of the doubt doctrine does not apply and the claim is 
denied. 38 U.S.C.A. § 5107(b) (West Supp. 2001). 

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995). 

2.  Malaria

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for malaria was 
changed effective August 30, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the criteria in effect prior to August 30, 1996, 
malaria that was recently active with one relapse in the past 
year, or old cases with moderate disability warranted a 10 
percent evaluation.  Recently active malaria with two 
relapses in the past six months; or old cases with anemia 
warrant a 30 percent evaluation.  Clinically active malaria 
so as to require intensive treatment; recently active malaria 
with three or more relapses over past six months; or old 
cases with marked general impairment of health warrant a 50 
percent evaluation.  Clinically active malaria so as to 
require hospital treatment for a contemplated or elapsed 
period of 14 days or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms 
warrant a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (prior to August 30, 1996).

The revised criteria that came into effect on August 30, 
1996, allows for a 100 percent evaluation for the active 
disease of malaria.  It also notes that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6204 
(on and after August 30, 1996).

The old and the new criteria have been considered.  The Board 
finds that the evidence presented in support of the veteran's 
claim does not meet the criteria for an increased evaluation 
under either the old or the revised regulations.

The veteran's malaria does not warrant a 30 percent 
evaluation under the old criteria because blood smear tests 
in January 1998 and July 2001 were negative for malaria 
parasites, and there is no medical evidence of anemia.  The 
blood tests performed during the most recent VA examination 
did not reveal any abnormalities.  Since the veteran has been 
shown to not have active malaria, a 50 percent evaluation may 
be awarded only if the malaria has resulted in marked general 
impairment of health.  In this instance, the medical evidence 
does not support such a finding.  Medical opinions from VA 
physicians linked the veteran's enlarged spleen to malaria.  
The VA opinions are divided as to whether the veteran's 
enlarged liver is linked to malaria or hepatitis.  Even 
giving the veteran the benefit of the doubt with regard to 
the enlarged liver, there is no evidence that either of these 
conditions have resulted in marked impairment of health.  He 
was noted to have chronic diffuse abdominal pain, but a 
January 1998 VA examination report notes that this symptom 
was treated with medication.  The veteran's malaria fails to 
meet the criteria for 100 percent evaluation in the absence 
of clinically active malaria.

Under the revised criteria, malaria is evaluated based on 
residuals such as liver or spleen damage.  Although the 
veteran's liver and spleen are clinically shown to be 
enlarged, symptoms associated with hepatosplenomegaly are not 
present.  In fact, tests performed during the July 2001 VA 
examination show that the veteran's liver functioned within 
normal limits.  In addition, the evidence shows that no major 
fluctuation of weight was noted, blood tests were within 
normal limits, and bowel movements were regular.  Although 
the veteran testified to having stomach problems, he also 
stated that his digestion was not too bad.  In view of the 
medical findings, higher evaluations based on residual damage 
is not warranted as there do not appear to be any significant 
symptoms associated with the enlarged liver and spleen.  38 
C.F.R. § 4.117, Diagnostic Codes 7345 and 7799-7707.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for malaria, the 
benefit of the doubt doctrine does not apply and the claim is 
denied. 38 U.S.C.A. § 5107(b) (West Supp. 2001). 

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an increased evaluation in excess of 10 
percent for malaria is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

